DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 15 disclose “retrieving the corresponding file from the queue” and it is not clear which file is to be retrieved from the queue as the queue contains a plurality of files which are deduplicated on a file by file basis.  According to the applicant’s specification, paragraph [0090] discloses “deduplication module 144 chooses a first or next file 200 within its queue 164 for deduplication.”  
Claims 1, 8 and 15 recite the limitation "the corresponding file" in lines 9, 11 and 15 respectively.  There is insufficient antecedent basis for this limitation in the claims.
Claims 3, 10 and 17 recite the limitation "the corresponding chunks" in line 16.  There is insufficient antecedent basis for this limitation in the claims.
Claims 7 and 14 recite the limitation "the corresponding hash" in line 3.  There is insufficient antecedent basis for this limitation in the claims.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action as the examiner does not present an art rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ghosh (US 2007/0038658): optimizing parallel execution of user-defined data transformations and functions; 
Gundimeda (US 2018/0150562): automatically extracting and analyzing data from one or more data sources; 
Wu (US 2018/0173732): de-duplicating redundant data in the storage system; 
Yadlon (US 2007/0116025): managing received data traffic forwarded to multiple queues.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEDRA M MCQUITERY whose telephone number is (571)272-9607.  The examiner can normally be reached on Monday - Thursday, 8am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Diedra McQuitery/Primary Examiner, Art Unit 2166